Exhibit 10.11.14

 

EXECUTION VERSION

 

FOURTEENTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FOURTEENTH AMENDMENT TO CREDIT AGREEMENT (this “Fourteenth Amendment”) is
made and entered into as of May 29, 2009, by and among the financial
institutions identified on the signature pages hereof (such financial
institutions, together with their respective successors and assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), WELLS FARGO FOOTHILL, INC., a California corporation, as arranger
and administrative agent for the Lenders (in such capacities, together with any
successor arranger and administrative agent, “Agent”), and TRC COMPANIES, INC.,
a Delaware corporation (the “Administrative Borrower”), on behalf of all
Borrowers.

 

WITNESSETH:

 

WHEREAS, the Administrative Borrower, the Administrative Borrower’s Subsidiaries
party thereto, the Lenders and Agent are parties to that certain Credit
Agreement dated as of July 17, 2006 (as amended as of October 31, 2006, as of
November 29, 2006, as of December 29, 2006, as of January 31, 2007, as of
July 30, 2007, as of September 25, 2007, as of November 28, 2007, as of
December 14, 2007, as of March 3, 2008, as of April 4, 2008, as of April 22,
2008, as of May 20, 2008, and as of August 19, 2008, and as the same may be
further amended, modified, supplemented or amended and restated from time to
time, the “Credit Agreement”); and

 

WHEREAS, Agent, the Lenders and the Borrowers have agreed to amend the Credit
Agreement, all as herein provided subject to the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the agreements and provisions herein
contained, the parties hereto do hereby agree as follows:

 

Section 1.                                          Definitions.  Any
capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Credit Agreement.

 

Section 2.                                          Amendments to Credit
Agreement.  Subject to the terms and conditions set forth herein, the Credit
Agreement is hereby amended, as of the Effective Date (as defined in Section 4
below), as follows:

 

2.01.                     Amendment to Section 2.12.  Section 2.12(a) of the
Credit Agreement is hereby amended by deleting the words “the Letter of Credit
Usage would exceed $7,500,000” in clause (ii) thereof and inserting “the Letter
of Credit Usage would exceed $15,000,000” in lieu thereof.

 

2.02.                     Amendments to Section 6.16 of the Credit Agreement.

 

2.02.1.           Amendment to Section 6.16(a).  Section 6.16(a) of the Credit
Agreement is hereby amended by deleting it in its entirety and inserting the
following in lieu thereof:

 

(a)                                  Minimum EBITDA.  Fail to achieve EBITDA,
measured on a quarterly basis, of at least the required amount set forth in the
following table for the applicable period set forth opposite thereto:

 

--------------------------------------------------------------------------------


 

Applicable Amount

 

Applicable Period

 

 

 

$2,100,000

 

For the 3 month period ending September 30, 2008

 

 

 

$3,800,000

 

For the 6 month period ending December 31, 2008

 

 

 

$7,600,000

 

For the 9 month period ending March 31, 2009

 

 

 

$10,600,000

 

For the 12 month period ending June 30, 2009

 

 

 

70% of projected EBITDA based on the projections delivered pursuant to
Section 5.3 so long as such projections are satisfactory to Agent (or if such
projections are not satisfactory to Agent or Borrowers fail to timely deliver
such projections, an amount reasonably determined by Agent but in no event less
than $10,600,000 for each fiscal quarter in fiscal year 2010, $11,100,000 for
the first fiscal quarter of fiscal year 2011, $11,600,000 for the second fiscal
quarter of fiscal year 2011, $12,000,000 for the third fiscal quarter of fiscal
year 2011, and $12,500,000 for the fourth fiscal quarter of fiscal year 2011),
unless in any such case otherwise agreed to in writing by Agent, Required
Lenders and Borrowers

 

For the 12 month period ending each fiscal quarter thereafter

 

2

--------------------------------------------------------------------------------


 

2.02.2.           New Section 6.16(d).  Section 6.16 of the Credit Agreement is
hereby amended by adding the following new clause (d) at the end thereof:

 

(d)                                  Minimum Fixed Charge Coverage Ratio.  Fail
to achieve Fixed Charge Coverage Ratio, measured on a quarterly basis, of at
least the required ratio set forth in the following table for the applicable
period set forth opposite thereto:

 

Applicable Ratio

 

Applicable Period

 

 

 

1.00:1.00

 

For the 12 month period ending June 30, 2009

 

 

 

1.00:1.00

 

For the 12 month period ending September 30, 2009

 

 

 

1.00:1.00

 

For the 12 month period ending December 31, 2009

 

 

 

1.00:1.00

 

For the 12 month period ending each fiscal quarter thereafter

 

2.03.                     Definition of Base LIBOR Rate in Schedule 1.1.  The
definition of “Base LIBOR Rate” in Schedule 1.1 to the Credit Agreement is
hereby amended by deleting clause (a) thereof and inserting “(a) 3.00 percentage
points per annum” in lieu thereof with respect to all sums outstanding on and
after the Effective Date.

 

2.04.                     Definition of Base Rate in Schedule 1.1.  The
definition of “Base Rate” in Schedule 1.1 to the Credit Agreement is hereby
amended by deleting clause (a) thereof and inserting “(a) 5.75 percentage points
per annum” in lieu thereof with respect to all sums outstanding on and after the
Effective Date.

 

2.05.                     Definition of Base Rate Margin in Schedule 1.1.  The
definition of “Base Rate Margin” in Schedule 1.1 to the Credit Agreement is
hereby amended by deleting it in its entirety and inserting the following in
lieu thereof with respect to all sums outstanding on and after the Effective
Date:

 

“Base Rate Margin” means, as of any date of determination:

 

(a)                                  For the period from and including the
Fourteenth Amendment Effective Date to but excluding the effective date of any
determination of the Base Rate Margin pursuant to clause (c) below, 3.50
percentage points per annum (the “Initial Base Rate Margin”).

 

(b)                                 Thereafter, so long as no Event of Default
has occurred and is continuing, the relevant Base Rate Margin set forth in the
table below that corresponds to the applicable

 

3

--------------------------------------------------------------------------------


 

TTM EBITDA of Parent and its Subsidiaries set forth opposite thereto
(as determined in accordance with clause (c) below).  At any time that an Event
of Default has occurred and is continuing, the “Base Rate Margin” shall be reset
to the Initial Base Rate Margin.

 

TTM EBITDA

 

Base Rate Margin

 

 

 

Less than or equal to $10,000,000

 

3.50 percentage points

 

 

 

Greater than $10,000,000 but less than or equal to $13,000,000

 

3.00 percentage points

 

 

 

Greater than $13,000,000

 

2.50 percentage points

 

(c)                                  The Base Rate Margin shall be determined
from time to time pursuant to clause (b) above on the first day of the month
following the date on which Parent delivers to Agent a quarterly Compliance
Certificate in accordance with Section 5.3, commencing with the delivery by
Parent of the Compliance Certificate for the fiscal quarter of Parent ended
September 30, 2007.  In the event that a quarterly Compliance Certificate is not
provided to Agent in accordance with Section 5.3, the Base Rate Margin shall be
set at the Initial Base Rate Margin as of the first day of the month following
the date on which such quarterly Compliance Certificate was required to be
delivered until the date on which such quarterly Compliance Certificate is
delivered (on which date (but not retroactively), without constituting a waiver
of any Default or Event of Default arising as a result of Parent’s and
Borrowers’ failure to timely deliver such quarterly Compliance Certificate, the
Base Rate Margin shall be set at the relevant Base Rate Margin set forth in the
table above based upon the calculation of TTM EBITDA of Parent and its
Subsidiaries set forth in such quarterly Compliance Certificate).  If the
aforementioned financial statements are at any time restated or otherwise
revised (including as a result of an audit) or if the information set forth in
such financial statements otherwise proves to be false or incorrect such that
the Base Rate Margin would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, interest due under the Agreement shall immediately
be recalculated at such higher rate for any applicable periods and shall be due
and payable on demand.

 

2.06.                     Definition of Borrowing Base in Schedule 1.1.  The
definition of “Borrowing Base” in Schedule 1.1 to the Credit Agreement is hereby
amended by deleting “$25,000,000” in clause (a)(i)(b) thereof and inserting
“$15,000,000” in lieu thereof.

 

4

--------------------------------------------------------------------------------


 

2.07.                     Definition of EBITDA in Schedule 1.1.  The definition
of “EBITDA” in Schedule 1.1 to the Credit Agreement is hereby amended by
deleting it in its entirety and inserting the following in lieu thereof:

 

“EBITDA” means, with respect to any fiscal period, Parent’s and its
Subsidiaries’ consolidated net earnings (or loss), minus (a) without duplication
and to the extent included in determining Parent’s and its Subsidiaries’
consolidated net earnings (or loss) for such period, the sum for such period of
(i) extraordinary gains and (ii) interest income (excluding interest income
related to any Exit Strategy Program), in the case of each of clauses (a)(i) and
(a)(ii) above determined on a consolidated basis in accordance with GAAP, plus
(b) without duplication and to the extent deducted in determining Parent’s and
its Subsidiaries’ consolidated net earnings (or loss) for such period, the sum
for such period of (i) interest expenses, (ii) income taxes, (iii) depreciation
and amortization, (iv) restructuring charges incurred during the fiscal year
ended June 30, 2008 in an aggregate amount not to exceed $2,750,000,
(v) restructuring charges incurred during the fiscal year ended June 30, 2009 in
an aggregate amount not to exceed $1,500,000 (provided that no amount under this
clause (v) shall be added back for purposes of calculating EBITDA unless and
until Agent has received satisfactory documentation and other evidence relating
to any such restructuring charges), (vi) restructuring charges incurred during
the fiscal year ended June 30, 2010 in an aggregate amount not to exceed
$5,000,000 (provided that no amount under this clause (vi) shall be added back
for purposes of calculating EBITDA unless and until Agent has received
satisfactory documentation and other evidence relating to any such restructuring
charges), (vii) non-cash losses incurred in connection with the Exit Strategy
Program solely to the extent such losses are reimbursable to Parent or one of
its Subsidiaries under insurance policies with AIG (or another insurer), and
(viii) non-cash goodwill impairment charges and non-cash dividend and preferred
stock accretion charges, in the case of each of clauses (b)(i) through and
including (b)(viii) above, determined on a consolidated basis in accordance with
GAAP.

 

2.08.                     New Definition of Fixed Charges in Schedule 1.1. 
Schedule 1.1 to the Credit Agreement is hereby amended by adding the following
new definition of “Fixed Charges” in proper alphabetical order:

 

“Fixed Charges” means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) cash Interest Expense paid during such period,
(b) principal payments in respect of Indebtedness that are required to be paid
during such period, and (c) all federal, state, and local income taxes paid in
cash during such period (less any refunds received in cash during such period in
respect of any such federal, state or local income taxes).

 

2.09.                     New Definition of Fixed Charge Coverage Ratio in
Schedule 1.1.  Schedule 1.1 to the Credit Agreement is hereby amended by adding
the following new definition of “Fixed Charge Coverage Ratio” in proper
alphabetical order:

 

“Fixed Charge Coverage Ratio” means, with respect to Parent for any period, the
ratio of (a) EBITDA for such period, minus the actual amount paid by Borrower
and its

 

5

--------------------------------------------------------------------------------


 

Subsidiaries in cash on account of Capital Expenditures during such period, plus
Qualified Cash as of the last day of such period, to (b) Fixed Charges for such
period.

 

2.10.                     New Definition of Fourteenth Amendment Effective Date
in Schedule 1.1.  Schedule 1.1 to the Credit Agreement is hereby amended by
adding the following new definition of “Fourteenth Amendment Effective Date” in
proper alphabetical order:

 

“Fourteenth Amendment Effective Date” means the “Effective Date” under the
Fourteenth Amendment to Credit Agreement dated as of May 29, 2009, among the
Administrative Borrower, Agent and the Lenders party thereto.

 

2.11.                     Definition of LIBOR Rate Margin in Schedule 1.1.  The
definition of “LIBOR Rate Margin” in Schedule 1.1 to the Credit Agreement is
hereby amended by deleting it in its entirety and inserting the following in
lieu thereof with respect to all sums outstanding on and after the Effective
Date:

 

“LIBOR Rate Margin” means, as of any date of determination:

 

(a)                                  For the period from and including the
Fourteenth Amendment Effective Date to but excluding the effective date of any
determination of the LIBOR Rate Margin pursuant to clause (c) below, 4.50
percentage points per annum (the “Initial LIBOR Rate Margin”).

 

(b)                                 Thereafter, so long as no Event of Default
has occurred and is continuing, the relevant LIBOR Rate Margin set forth in the
table below that corresponds to the applicable TTM EBITDA of Parent and its
Subsidiaries set forth opposite thereto (as determined in accordance with clause
(c) below).  At any time that an Event of Default has occurred and is
continuing, the “LIBOR Rate Margin” shall be reset to the Initial LIBOR Rate
Margin.

 

TTM EBITDA

 

LIBOR Rate Margin

 

 

 

Less than or equal to $10,000,000

 

4.50 percentage points

 

 

 

Greater than $10,000,000 but less than or equal to $13,000,000

 

4.00 percentage points

 

 

 

Greater than $13,000,000

 

3.50 percentage points

 

(c)                                  The LIBOR Rate Margin shall be determined
from time to time pursuant to clause (b) above on the first day of the month
following the date on which Parent delivers to

 

6

--------------------------------------------------------------------------------


 

Agent a quarterly Compliance Certificate in accordance with Section 5.3,
commencing with the delivery by Parent of the Compliance Certificate for the
fiscal quarter of Parent ended September 30, 2007.  In the event that a
quarterly Compliance Certificate is not provided to Agent in accordance with
Section 5.3, the LIBOR Rate Margin shall be set at the Initial LIBOR Rate Margin
as of the first day of the month following the date on which such quarterly
Compliance Certificate was required to be delivered until the date on which such
quarterly Compliance Certificate is delivered (on which date (but not
retroactively), without constituting a waiver of any Default or Event of Default
arising as a result of Parent’s and Borrowers’ failure to timely deliver such
quarterly Compliance Certificate, the LIBOR Rate Margin shall be set at the
relevant LIBOR Rate Margin set forth in the table above based upon the
calculation of TTM EBITDA of Parent and its Subsidiaries set forth in such
quarterly Compliance Certificate).  If the aforementioned financial statements
are at any time restated or otherwise revised (including as a result of an
audit) or if the information set forth in such financial statements otherwise
proves to be false or incorrect such that the LIBOR Rate Margin would have been
higher than was otherwise in effect during any period, without constituting a
waiver of any Default or Event of Default arising as a result thereof, interest
due under the Agreement shall immediately be recalculated at such higher rate
for any applicable periods and shall be due and payable on demand.

 

2.12.                     Definition of Maximum Revolver Amount in Schedule
1.1.  The definition of “Maximum Revolver Amount” in Schedule 1.1 to the Credit
Agreement is hereby amended by deleting it in its entirety and inserting the
following in lieu thereof:

 

“Maximum Revolver Amount” means (a) at any time prior to a Successful
Syndication, $50,000,000 less the Syndication Reserve and (b) at any time from
and after a Successful Syndication, $50,000,000 less the Post-Syndication
Reserve.

 

2.13.                     New Definition of Post-Syndication Reserve in Schedule
1.1.  Schedule 1.1 to the Credit Agreement is hereby amended by adding the
following new definition of “Post-Syndication Reserve” in proper alphabetical
order:

 

“Post-Syndication Reserve” means a reserve established and maintained by Agent
from and after the occurrence of a Successful Syndication in an amount equal to
$5,000,000 (provided that if the aggregate amount of additional Total
Commitments raised in a Successful Syndication shall be less than $15,000,000,
then the amount of such reserve shall be equal to $15,000,000 minus the
aggregate amount of additional Total Commitments raised in such syndication),
such reserve to be maintained or released in the Permitted Discretion of Agent.

 

2.14.                     New Definition of Successful Syndication in Schedule
1.1.  Schedule 1.1 to the Credit Agreement is hereby amended by adding the
following new definition of “Successful Syndication” in proper alphabetical
order:

 

“Successful Syndication” means that, after the Fourteenth Amendment Effective
Date , one or more financial institutions shall have agreed to become a “Lender”
under the Credit

 

7

--------------------------------------------------------------------------------


 

Agreement such that the aggregate Total Commitments of the Lenders, after giving
effect to such syndication, shall be greater than $35,000,000.

 

2.15.                     New Definition of Syndication Reserve in Schedule
1.1.  Schedule 1.1 to the Credit Agreement is hereby amended by adding the
following new definition of “Syndication Reserve” in proper alphabetical order:

 

“Syndication Reserve” means a reserve established and maintained by Agent prior
to the occurrence of a Successful Syndication in an amount equal to $15,000,000,
such reserve to be automatically released upon (and only upon) the occurrence of
a Successful Syndication.

 

2.16.                     Amendments to Schedule 5.3 of the Credit Agreement. 
The left hand column in the third row of the table in Schedule 5.3 to the Credit
Agreement relating to Parent’s Projections is hereby amended by deleting it in
its entirety and inserting “as soon as available, but in any event within 30
days after the start of each of Parent’s fiscal years (i.e., on or prior to
July 31 of each year)” in lieu thereof.

 

2.17.                     Amendment to Schedule C-1.  Schedule C-1 to the Credit
Agreement is hereby amended by deleting it in its entirety and replacing it with
the new Schedule C-1 attached as Annex A hereto.

 

2.18.                     Amendment to Exhibit B-1.  Exhibit B-1 to the Credit
Agreement is hereby amended by deleting it in its entirety and replacing it with
the new Exhibit B-1 attached as Annex B hereto.

 

Section 3.                                          Representations and
Warranties.  In order to induce Agent and the Lenders to enter into this
Fourteenth Amendment, the Administrative Borrower, for itself and on behalf of
all of the other Borrowers, hereby represents and warrants that:

 

3.01.                     No Default.  At and as of the date of this Fourteenth
Amendment and at and as of the Effective Date and both prior to and after giving
effect to this Fourteenth Amendment, no Default or Event of Default exists and
is continuing.

 

3.02.                     Representations and Warranties True and Correct.  At
and as of the date of this Fourteenth Amendment and both prior to and after
giving effect to this Fourteenth Amendment, each of the representations and
warranties contained in the Credit Agreement and other Loan Documents is true
and correct in all material respects.

 

3.03.                     Corporate Power, Etc.  Administrative Borrower (a) has
all requisite corporate power and authority to execute and deliver this
Fourteenth Amendment and to consummate the transactions contemplated hereby for
itself and, in the case of Administrative Borrower, on behalf of all of the
other Borrowers, and (b) has taken all action, corporate or otherwise, necessary
to authorize the execution and delivery of this Fourteenth Amendment and the
consummation of the transactions contemplated hereby for itself and, in the case
of Administrative Borrower, on behalf of all of the other Borrowers.

 

8

--------------------------------------------------------------------------------


 

3.04.                     No Conflict.  The execution, delivery and performance
by Administrative Borrower (on behalf of itself and all of the other Borrowers)
of this Fourteenth Amendment will not (a) violate any provision of federal,
state, or local law or regulation applicable to any Borrower, the Governing
Documents of any Borrower, or any order, judgment or decree of any court or
other Governmental Authority binding on any Borrower, (b) conflict with or
result in any breach of, or constitute (with due notice or lapse of time or
both) a default under any material contractual obligation of any Borrower,
(c) result in or require the creation or imposition of any Lien of any nature
whatsoever upon any properties or assets of any Borrower, other than Permitted
Liens, or (d) require any approval of any Borrower’s interestholders or any
approval or consent of any Person under any material contractual obligation of
any Borrower, other than consents or approvals that have been obtained and that
are still in force and effect.

 

3.05.                     Binding Effect.  This Fourteenth Amendment has been
duly executed and delivered by the Administrative Borrower (on behalf of itself
and all of the other Borrowers) and constitutes the legal, valid and binding
obligation of the Administrative Borrower (on behalf of itself and all of the
other Borrowers), enforceable against the Administrative Borrower (on behalf of
itself and all of the other Borrowers) in accordance with its terms, except as
such enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws, now or hereafter in effect,
relating to or affecting the enforcement of creditors’ rights generally, and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

Section 4.                                          Conditions.  This Fourteenth
Amendment shall be effective upon the fulfillment by the Borrowers, in a manner
satisfactory to Agent and the Lenders, of all of the following conditions
precedent set forth in this Section 4 (such date, the “Effective Date”):

 

4.01.                     Execution of the Fourteenth Amendment.  Each of the
parties hereto shall have executed an original counterpart of this Fourteenth
Amendment and shall have delivered (including by way of telefacsimile or
electronic mail) the same to Agent.

 

4.02.                     Amendment Fee.  Borrowers shall have paid to Agent,
for the ratable benefit of the Lenders, in immediately available funds an
amendment fee equal to $50,000.

 

4.03.                     Convertible Preferred Equity Infusion.  Borrowers
shall have provided satisfactory evidence to Agent that additional Convertible
Preferred Equity shall have been invested in Parent from equity providers
satisfactory to Agent, in an aggregate amount of at least $15,000,000 and in a
form (and pursuant to documentation) satisfactory to Agent and its counsel. 
This Section 4.03 shall be deemed satisfied upon execution by Agent of this
Fourteenth Amendment.

 

4.04.                     Amendment of Subordination Agreement.  Each of the
parties to that certain Subordination Agreement dated as of July 19, 2006 among
Federal Partners, L.P. and Agent shall have executed an original counterpart of
the First Amendment to the Subordination Agreement, in form and substance
satisfactory to Agent, and shall have delivered (including by way of
telefacsimile or electronic mail) the same to Agent.

 

4.05.                     Amendment of Fee Letter.  Each of the parties thereto
shall have executed an original counterpart of the First Amendment to the Fee
Letter, in form and substance satisfactory

 

9

--------------------------------------------------------------------------------


 

to Agent, and shall have delivered (including by way of telefacsimile or
electronic mail) the same to Agent.

 

4.06.                     Representations and Warranties.  As of the Effective
Date, the representations and warranties set forth in Section 3 hereof shall be
true and correct.

 

4.07.                     Compliance with Terms.  Borrowers shall have complied
in all respects with the terms hereof and of any other agreement, document,
instrument or other writing to be delivered by Borrowers in connection herewith.

 

4.08.                     Delivery of Other Documents.  Agent shall have
received all other instruments, documents and agreements as Agent may reasonably
request, in form and substance reasonably satisfactory to Agent.

 

Section 5.                                          Miscellaneous.

 

5.01.                     Continuing Effect.  Except as specifically provided
herein, the Credit Agreement and the other Loan Documents shall remain in full
force and effect in accordance with their respective terms and are hereby
ratified and confirmed in all respects.

 

5.02.                     No Waiver; Reservation of Rights.  This Fourteenth
Amendment is limited as specified and the execution, delivery and effectiveness
of this Fourteenth Amendment shall not operate as a modification, acceptance or
waiver of any provision of the Credit Agreement, or any other Loan Document,
except as specifically set forth herein.  Notwithstanding anything contained in
this Fourteenth Amendment to the contrary, Agent and the Lenders expressly
reserve the right to exercise any and all of their rights and remedies under the
Credit Agreement, any other Loan Document and applicable law in respect of any
Default or Event of Default.

 

5.03.                     References.

 

(a)                                  From and after the Effective Date, (i) the
Credit Agreement, the other Loan Documents and all agreements, instruments and
documents executed and delivered in connection with any of the foregoing shall
each be deemed amended hereby to the extent necessary, if any, to give effect to
the provisions of this Fourteenth Amendment and (ii) all of the terms and
provisions of this Fourteenth Amendment are hereby incorporated by reference
into the Credit Agreement, as applicable, as if such terms and provisions were
set forth in full therein, as applicable.

 

(b)                                 From and after the Effective Date, (i) all
references in the Credit Agreement to “this Agreement”, “hereto”, “hereof”,
“hereunder” or words of like import referring to the Credit Agreement shall mean
the Credit Agreement as amended hereby and (ii) all references in the Credit
Agreement, the other Loan Documents or any other agreement, instrument or
document executed and delivered in connection therewith to  “Credit Agreement”,
“thereto”, “thereof”, “thereunder” or words of like import referring to the
Credit Agreement shall mean the Credit Agreement as amended hereby.

 

10

--------------------------------------------------------------------------------


 

5.04.                     Governing Law.  THIS FOURTEENTH AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

5.05.                     Severability.  The provisions of this Fourteenth
Amendment are severable, and if any clause or provision shall be held invalid or
unenforceable in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction and shall not in any manner affect such clause or provision in
any other jurisdiction, or any other clause or provision in this Fourteenth
Amendment in any jurisdiction.

 

5.06.                     Counterparts.  This Fourteenth Amendment may be
executed in any number of counterparts, each of which counterparts when executed
and delivered shall be an original, but all of which shall together constitute
one and the same instrument.  Delivery of an executed counterpart of this
Fourteenth Amendment by telefacsimile or electronic mail shall be equally
effective as delivery of a manually executed counterpart.  A complete set of
counterparts shall be lodged with the Administrative Borrower, Agent and each
Lender.

 

5.07.                     Headings.  Section headings in this Fourteenth
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Fourteenth Amendment for any other purpose.

 

5.08.                     Binding Effect; Assignment.  This Fourteenth Amendment
shall be binding upon and inure to the benefit of Borrowers, Agent and the
Lenders and their respective successors and assigns; provided, however, that the
rights and obligations of Borrowers under this Fourteenth Amendment shall not be
assigned or delegated without the prior written consent of Agent and the
Lenders.

 

5.09.                     Expenses.  Borrowers agree to pay Agent upon demand,
for all reasonable expenses, including reasonable fees of attorneys and
paralegals for Agent and the Lenders (who may be employees of Agent or the
Lenders), incurred by Agent and the Lenders in connection with the preparation,
negotiation and execution of this Fourteenth Amendment and any document required
to be furnished herewith.

 

5.10.                     Integration.  This Fourteenth Amendment, together with
the other Loan Documents, incorporates all negotiations of the parties hereto
with respect to the subject matter hereof and is the final expression and
agreement of the parties hereto with respect to the subject matter hereof.

 

[Signature page follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fourteenth Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

 

 

 

 

ADMINISTRATIVE BORROWER:

 

 

 

 

 

TRC COMPANIES, INC., a Delaware corporation, as Administrative Borrower, on
behalf of itself and all other Borrowers

 

 

 

 

 

 

 

 

By:

/s/ Martin H. Dodd

 

 

Name:

Martin H. Dodd

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

AGENT AND LENDERS:

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.,

 

 

as Agent and as Lender

 

 

 

 

 

By:

/s/ Jason P. Shanahan

 

 

Name:

Jason P. Shanahan

 

 

Title:

Vice President

 

[SIGNATURE PAGE OF FOURTEENTH AMENDMENT]

 

--------------------------------------------------------------------------------


 

Annex A to Fourteenth Amendment

Schedule C-1

 

Commitments

 

Lender

 

Revolver Commitment

 

Total Commitment

 

Wells Fargo Foothill, Inc.

 

$

35,000,000.00

 

$

35,000,000.00

 

 

 

 

 

 

 

All Lenders

 

$

35,000,000.00

 

$

35,000,000.00

 

 

--------------------------------------------------------------------------------


 

Annex B to Fourteenth Amendment

Exhibit B-1

 

Form of Borrowing Base Certificate

 

See attached.

 

--------------------------------------------------------------------------------